DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: “characterized in that said wax candelilla wax…”. There is/are word(s) missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8-10, 14, 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 8, 9, 10 the claims recite “characterized in that it…” and it is unclear what “it” refers to, as there are a plurality of components recited in the independent claim. Applicant is advised to amend the language to reflect the intended component. 
With respect to claim 5, it is unclear which elastomers would be included under the present limitations as the present specification only states “the term “elastomer” is intended to mean natural synthetic and/or rubber elastomers. It is unclear if every natural synthetic and/or 
Claim 9 states adding a wax which “typically” has the claimed melting point and it is unclear what would be encompassed by “typically.” 
Claim 14, is not a proper claim given that there is no stated claim limitation. 
Regarding claim 15, there is insufficient antecedent basis for “at least one intense sweetener” in the claim.
Regarding claim 18, the claim recites a “gumming step” and it is unclear if this step is directed to a specific process, the process of incorporating a gum component or something else. The meets and bounds of the claim are unclear. 
Furthermore, there is insufficient antecedent basis for “the sweet-coating step” in the claim, as claim 10 fails to recite any coating step.
Claims 16-17 are rejected as depending from a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Claim 14 does not state any claim limitations and therefore fails to further limit claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 4-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. WO 00/78158 in view of Mo et al. US 2013/0251846.
Regarding claims 1, 6, 9, 12, Patel teaches a gum base comprising 30-70% elastomers (page 9), 1-20% wheat gluten (page 4, line 20-page 5, line 10), 1-20% plasticizer (page 6, lines 10-15), waxes (page 6, line 4), and 0-25% mineral filler (page 6, lines 8-10). 
While Patel disclose the use of wax in the gum base, Patel does not expressly disclose the claimed range of wax. 
Mo teaches conventional chewing gum base formulations comprise wax [0020] which can enhance the effect of the suitable plasticizers when incorporated into the gum bases [0029] and teaches the base comprises 1-50% of wax (paraffin wax, microcrystalline wax, natural waxes and combinations thereof) [0040]. Thus, one would have been motivated to use conventional waxes in conventional amounts, as taught by Mo, in the invention of Patel, for the reason of enhancing the effect of the plasticizers. 
Moreover, with respect to claim 9, Patel teaches “chewing gum is manufactured by sequentially adding various chewing gum ingredients to any commercially available mixer known in the art. After the ingredients have been thoroughly mixed, the gum mass is discharged from the mixer and shaped into the desired forms such as by rolling into sheets and cutting into sticks, extruding into chunks, or casting into pellets. Generally, the ingredients are mixed by first 
Regarding claim 2, claim 1 is applied a stated above. Patel teaches the plasticizer (softener) to include glycerol (page 6, lines 10-15) and provides an example wherein the gluten/glycerol weight ratio is between 1/3 and 2/3 (page 10).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 4 and 5, claim 1 is applied as state above. As stated above, it is unclear what exactly the limitations of the claims are. Nonetheless, Mo further teaches it is known in the art to test gum to obtain maximum and minimum values for rheological properties, including elastic modulus and tan delta [0075-0076]. Thus, it would have been obvious for one to determine the claimed properties for the reason of measuring and optimizing elastic properties of the gum. Furthermore, applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. Therefore, as obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Regarding claim 11, Patel is applied to claim 1 as stated above. Mo teaches wherein the wax has a melting point of at least 80⁰C [0040, claim 12].
Regarding claims 7, 10, 14 and 16, Patel discloses a chewing gum comprising 5-95% of a gum base, about 0.1-15% of a plasticizer, 5-90% of sweetening agents to include 0.1-5% of intense sweeteners (pg 8, line 5), about 0.1 to 5% flavor (page 6, line 1-page 7, line 20), and the desired amount of color (page 8,line 13). Patel also does not expressly disclose the addition of water in the chewing gum, thus, it is expected that the chewing gum has a water content of less than 5%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Moreover, with respect to claims 10 and 16, Patel teaches “chewing gum is manufactured by sequentially adding various chewing gum ingredients to any commercially available mixer known in the art. After the ingredients have been thoroughly mixed, the gum mass is discharged from the mixer and shaped into the desired forms such as by rolling into sheets and cutting into sticks, extruding into chunks, or casting into pellets. Generally, the ingredients are mixed by first melting gum base and adding it to the running mixer. The base may also be melted in the mixer itself.” (page 8). Thus, it would have been obvious to one of ordinary skill in the art to mix the ingredients of modified Patel in a sequential order to obtain the desired chewing gum product.
Regarding claims 8 and 17, claim 7 is applied as stated above. Patel does not expressly disclose the chewing gum to have a sweet-coating layer. Mo teaches that gum may be coated with sugar after being formed [0062]. It would have been obvious to one to coat the gum of Patel with a sweet-coating for the reason of providing a sweet tasting product.  
Regarding claim 15, Patel teaches the use of high intensity sweeteners such as aspartame, sucralose, etc. (page 7, line 12).
Regarding claim 18, claim 10 is applied as stated above. Patel teaches, “chewing gum is manufactured by sequentially adding various chewing gum ingredients to any commercially available mixer known in the art. After the ingredients have been thoroughly mixed, the gum mass is discharged from the mixer and shaped into the desired forms such as by rolling into sheets and cutting into sticks, extruding into chunks, or casting into pellets. Generally, the ingredients are mixed by first melting gum base and adding it to the running mixer. The base may also be melted in the mixer itself.” (page 8). As Patel teaches melting a gum base before the addition of additional ingredients, to include a coating of the final product, Patel teaches “a gumming step” preceding the sweet-coating step. 

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. WO 00/78158 in view of Mo et al. US 2013/0251846 and in further view of Record et al. WP 1992/018017.
Regarding claims 3 and 13, Patel is applied to claim 1 as stated above. Mo teaches [0040] and as therefore meets the limitations of the present claim. claim 6 is applied as stated above. Both Patel (page 6) and Mo [0040] disclose the use of “paraffin wax, microcrystalline wax, natural waxes and combinations thereof”.  It is noted that Mo discloses “natural waxes” and “preferred wax will have a melting point of at least 80.degree. C.” [0040], but the cited prior art does not expressly disclose the claimed waxes.
Record teaches a process for making chewing gum with the use of “natural waxes” and teaches “natural waxes” includes beeswax, candelilla wax, sugarcane wax, etc. (page 7). Thus, it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/DONALD R SPAMER/	Primary Examiner, Art Unit 1799